UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RANDAL TAILLON,

                             Plaintiff,                  17-CV-6812

               v.                                        DECISION
                                                         and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.




                             INTRODUCTION

      Plaintiff     Randal     Taillon    (“Plaintiff”),            who   is

represented by counsel, brings this action pursuant to

the Social Security Act (“the Act”), seeking review of

the final decision of the Commissioner of Social Security

(“the    Commissioner”),        denying     his    application            for

Disability     Insurance        Benefits.         This        Court       has

jurisdiction      over   the    matter    pursuant       to    42     U.S.C.

§ 405(g). Presently before the Court are the parties’

motions for judgment on the pleadings pursuant to Rule

12(c) of the Federal Rules of Civil Procedure. Dkt. #10,

14.
                            BACKGROUND

A.    Procedural History

      On December 13, 2013, Plaintiff filed an application

for DIB alleging disability beginning November 26, 2012,

due   to    major    depression,    possible     chronic      traumatic

encephalopathy, anxiety, and memory loss. T. 78, 189.1 His

application was initially denied, T. 78, and Plaintiff

attended a hearing, with counsel, before Administrative

Law Judge (“ALJ”) Roxanne Fuller on November 16, 2015.

T. 56-107.

      On April 13, 2016, the ALJ issued an unfavorable

decision, T. 17-30, and the Appeals Council denied review

on September 18, 2017, making the ALJ’s determination the

final decision of the Commissioner. T. 1. This action

followed. Dkt. #1.

      The    issue    before      the   Court     is    whether      the

Commissioner’s decision that Plaintiff is not disabled is

supported     by    substantial    evidence     and    free   of   legal




1
  Citations to “T.__” refer to the pages of the administrative
transcript. Dkt. #9.
                               -2-
error.     See   Pl.   Mem.     (Dkt.      #10-1)    9-20;     Comm’r       Mem.

(Dkt. #14-1) 14-23.

B.    The ALJ’s Decision

      In    applying      the      familiar        five-step    sequential

analysis, as contained in the administrative regulations

promulgated       by   the        Social     Security     Administration

(“SSA”), see 20 C.F.R. §§ 404.1520, 416.920; Lynch v.

Astrue, No. 07-CV-249, 2008 WL 3413899, at *2 (W.D.N.Y.

Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1)   Plaintiff     did     not     engage    in    substantial        gainful

activity since November 26, 2012; (2) he had the severe

impairments of traumatic brain injury, diabetes mellitus,

anxiety disorder, depressive disorder, obstructive sleep

apnea, and obesity; (3) his impairments did not meet or

equal      the   Listings     set    forth    at     20   C.F.R.       §    404,

Subpt. P, Appx. 1. The ALJ found that Plaintiff retained

the residual functional capacity (“RFC”) to perform light

work, except he could occasionally climb ramps or stairs,

occasionally climb ladders, ropes or scaffolds, tolerate

occasional exposure to excessive noise, moving parts, and

unprotected       heights,        occasionally        operate      a       motor

                                     -3-
vehicle, perform simple, routine, and repetitive tasks,

tolerate no interaction with the public, and occasional,

superficial interaction with coworkers and supervisors;

(4) Plaintiff was unable to perform his past relevant

work    as    a    software     engineer;       and   (5)   considering

Plaintiff’s age, education, work experience, and RFC, he

could    perform     the      jobs   of     sorter,    inspector,   and

assembler, and therefore concluded that Plaintiff was not

disabled. T. 19-29.



                               DISCUSSION

A.     Scope of Review

       A federal court should set aside an ALJ decision to

deny disability benefits only where it is based on legal

error    or   is    not    supported       by   substantial   evidence.

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998).

“Substantial evidence means such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106

(2d Cir. 2003) (internal quotation marks omitted).



                                     -4-
B.     Opinion Evidence

       Plaintiff first argues the ALJ erred in rejecting the

opinions of treating physicians Shareen Gamaluddin, M.D.,

Jennifer      Fleeman,    Psy.D.,     and      Heather   Coles,     speech

pathologist, with respect to his traumatic brain injury.

Pl. Mem. 10-15.

       In her decision, the ALJ afforded “little weight” to

the doctors’ opinions that Plaintiff was unable to work.

T. 27. Dr. Gamaluddin opined that Plaintiff was “unable

to work in any capacity.” T. 658-59. Dr. Fleeman opined

that Plaintiff was “unable to return to to work at this

time    due    to   a    combination      of    factors,”     but    “with

consistent use of the compensatory strategies and self-

regulation skills as well as psychiatric stability, he

may be able to return to work in the future” in a

capacity that does not require him to supervise other

employees. T. 557. Ms. Coles opined that Plaintiff was

“unable to return to work at this time, due to his

challenges with attention and concentration, compromised

abilities      to   process    auditory         information    and     his

compromised social cognition/communication. T. 560. These

                                    -5-
opinions were rendered in the context of Plaintiff’s

receipt of short-term disability benefits while he was

employed as a software engineer.

       Under   the    regulations            in          place    at     the   time    of

Plaintiff’s DIB application, a treating physician is

entitled to controlling weight if it is well supported by

clinical       and        laboratory             techniques            and     is     not

inconsistent         with       other        substantial               evidence.      See

20 C.F.R. § 404.1527; see also Clark v. Comm’r of Soc.

Sec.,    143   F.3d       115,       118    (2d      Cir.        1998)    (discussing

application          of        the         treating          physician          rule).

Additionally, “the Commissioner ‘will always give good

reasons’” for the weight given to a treating source

opinion. Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir.

2004)    (quoting         20     C.F.R.          §       404.1527(d)(2);        citing

20 C.F.R. § 416.927(d)(2)). While an ALJ may give less

than    controlling            weight       to       a     treating       physician’s

opinion, he or she must “comprehensively set forth [his

or her] reasons for the weight assigned to a treating

physician’s opinion.” Halloran, 362 F.3d at 33. “Those

good reasons must be ‘supported by the evidence in the

                                           -6-
case record, and must be sufficiently specific....’”

Blakley   v.    Comm’r    of   Soc.       Sec.,    581   F.3d    399,   406

(6th Cir. 2009) (quoting Social Security Ruling (“SSR”)

96–2p, 1996 WL 374188, at *5 (S.S.A. July 2, 1996)

(rescinded 2017, after the date of the ALJ’s decision in

this case).

    When a treating physician’s opinion is not given

controlling weight, the ALJ must apply various factors to

ascertain      the    weight   to   give     the    opinion:     (1)    the

frequency   of       examination    and    the     length,    nature    and

extent of the treatment relationship; (2) the evidence in

support of the opinion; (3) the opinion’s consistency

with the record as a whole; (4) whether the opinion is

from a specialist; and (5) other relevant factors. See

20 C.F.R. § 404.1527; see also Rosa v. Callahan, 168 F.3d

72, 78 (2d Cir. 1999).

    At the outset, it is well-settled that it is the

Commissioner’s        responsibility       to     determine     whether   a

claimant meets the statutory definition of disability.

Cottrell v. Colvin, 206 F. Supp. 3d 804 (W.D.N.Y. 2016)

(citation omitted); 20 C.F.R. § 404.1527(d)(1); see also

                                    -7-
Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.1999) (a

“treating physician’s statement that the claimant is

disabled cannot itself be determinative”). The ALJ was

therefore    under   no   obligation    to    accept    those

determinations of Plaintiff’s inability to work. In any

event, the ALJ agreed with Plaintiff’s physicians to the

extent that he could not perform his previous work as a

software engineer. T. 28. In formulating Plaintiff’s RFC,

the ALJ     included a number of limitations relative to

Plaintiff’s memory and cognitive deficits noted by his

providers. See T. 23 (limiting Plaintiff to light work,

simple, routine, repetitive tasks, no interaction with

the public, superficial interaction with supervisors).

    Next, the ALJ provided the requisite good reasons for

rejecting the treating source opinions. She cited to

Plaintiff’s “robust” daily activities, including chores,

driving, and sports; T. 23, 679; generally unremarkable

mental status examinations, T. 23, 685 (indicating alert,

appropriately interactive, normal affect; 21/30 Montreal

cognitive    assessment   losing   points    for   attention,

language, delayed recall, and orientation); and evidence

                            -8-
of steady progress concerning his memory loss and focus

as indicated by his treating providers. T. 23, 560, 559,

668.

       Plaintiff is correct that an ALJ’s reliance on daily

activities alone does not constitute a “good reason” for

rejecting       a    treating      source’s       opinion.      Pl.   Mem.   12

(citing Brown v. Barnhart, 418 F. Supp. 2d 252 (W.D.N.Y.

2005) (holding that ALJ improperly substituted his own

opinion for those of claimant’s treating physicians and

the medical expert when finding, on basis of claimant’s

daily activities, that she was not disabled)). Here,

however, the ALJ’s decision indicates that she considered

the    record       as   a   whole    in     rejecting   the     physicians’

opinions of total disability, and provided good reasons

for doing so. See,e.g., Tanya L. v. Comm’r of Soc. Sec.,

No. 17-CV-136, 2018 WL 2684106, at *4 (D. Vt. June 5,

2018)(Listing examples of “good reasons” to discount the

opinions of a treating source as: [1] the opinions were

inconsistent         with    the     bulk    of   the   other    substantial

evidence, such as the opinions of other medical sources,

[2] the opinions were internally inconsistent, [3] the

                                       -9-
physician’s relationship to the claimant was limited and

remote,        [4]    the       treating     source           gave    only     brief,

conclusory opinions unsupported by clinical findings or

other evidence, and [5] treating source lacked expertise

in the relevant medical specialty)).

       The    ALJ’s       RFC    determination           of    light     work     with

additional limitations was not based on her failure to

afford controlling weight to the physicians’ opinions,

but upon the body of the medical evidence, including the

objective       findings         from    treating         sources.       Plaintiff

posits that the ALJ should have credited the opinions of

total        disability,         however,          the        ALJ’s    step       four

determination of Plaintiff’s RFC--the ability to perform

some     work        in    light    of       his    medically-determinable

impairments--was supported by substantial evidence.

       It is for essentially the same reasons that the Court

rejects Plaintiff’s related argument that the ALJ failed

to     weigh     or       mention    opinions        from        Scott       LaVigne,

L.C.S.W., and Kay Loree, L.M.S.W. Pl. Mem. 15-17. Both

practitioners opined that Plaintiff was unable to work,

T.     405,     505,       which,       as      stated        earlier,       is   not

                                         -10-
determinative.    See    Cottrell,       206    F.     Supp.    3d     804;

20 C.F.R. § 404.1527(d)(1).

    Further,     LaVigne   and     Loree       were    not    acceptable

medical sources. SSR 06–03 provides that “medical sources

who are not ‘acceptable medical sources’ . . . have

increasingly     assumed    a    greater        percentage       of     the

treatment and evaluation functions previously handled

primarily by physicians and psychologists. Opinions from

these medical sources, who are not technically deemed

“acceptable    medical     sources”      under        our    rules,     are

important and should be evaluated on key issues such as

impairment severity and functional effects, along with

the other relevant evidence in the file.” SSR 06–03p.

Examples of non-acceptable medical sources include nurse

practitioners,    licensed      clinical       social       workers,    and

therapists.    “[W]hile    the     ALJ   is     certainly       free     to

consider the opinion of these ‘other sources’ in making

his overall assessment of a claimant’s impairments and

residual abilities, those opinions do not demand the same

deference as those of a treating physician.” Genier v.

Astrue, 298 Fed. Appx. 105, 108 (2d Cir. Nov. 5, 2008)

                                 -11-
citing    Mongeur    v.    Heckler,       722   F.2d    1033,    1039    n.2

(2d Cir. 1983).

    There also is no evidence that the ALJ did not

consider the therapists’ opinions that Plaintiff had poor

concentration       and     focus.      T.      408,    500-506.     Those

limitations were, in fact, consistent with the balance of

the medical record and were accounted for in Plaintiff’s

RFC. T. 23 (limiting Plaintiff, despite his history of

skilled work, to simple, routine, and repetitive tasks).

Any error in this regard would therefore be harmless. See

McKinstry v. Astrue, 511 Fed. Appx. 110, 111-12 (2d Cir.

Feb. 14, 2013) (Any alleged error caused by ALJ’s failure

to discuss the physician assistant’s opinion was harmless

where     there     was     no     reasonable          likelihood       that

consideration of the opinion would have changed the ALJ’s

determination       that    the    claimant      was    not     disabled);

Zabala,    595    F.3d     at    410   (harmless       error    where    “no

reasonable likelihood that [the ALJ’s] consideration of

the same doctor’s 2002 report would have changed the

ALJ’s determination that [the claimant] was not disabled

during the closed period”).

                                   -12-
C. Credibility Determination

      Finally, Plaintiff argues that the ALJ erred in

evaluating Plaintiff’s credibility. Pl. Mem. 17-20.

      In pertinent part, the ALJ found that Plaintiff’s

“robust range of activities, in addition to claimant’s

ability    to    tend       to   personal      care,    leave     his    home

unaccompanied, shop for groceries and sundries, do his

own   laundry,     and      manage     his    own     finances,   strongly

suggestions his symptoms are less limiting than alleged.”

T. 25. In finding that the “medical evidence of record

does not suggest the presence of totally debilitating

symptoms,”      she      discussed          several     treatment       notes

inconsistent with Plaintiff’s allegations of disabling

symptoms.    Id.   She       also    noted,       “[w]hile    there     is   no

question    that      the    claimant       has    experienced    residual

cognitive and psychological issues stemming from his

history of traumatic brain injury, the record suggests

these issues have been significantly exacerbated by life

stressors,” and went on to cite examples of Plaintiff’s

stressors,      including        his    divorce.        Id.    Situational

stressors are not a basis for a finding of disability and

                                     -13-
may be considered when evaluating a claimant’s subjective

reports. See, e.g., Morgan v. Colvin, No. 14-CV-0549,

2016    WL   3527906,   at     *15    (N.D.N.Y.         June   23,   2016);

Gonzalez v. Comm’r of Soc. Sec., No. 07-CV-629, 2010 WL

55933, at *5 (N.D.N.Y. Jan. 5, 2010).

       Next, the ALJ observed that Plaintiff’s symptoms

improved with treatment, citing to the medical evidence

including     treatment      notes       from      his     primary     care

physician, psychiatrist, and speech pathologist. T. 25.

The    ALJ   may    consider     a    provider’s         statement     that

Plaintiff’s        medical     condition          had    improved      with

treatment. Johnson v. Colvin, 669 Fed. Appx. 44, 46

(2d Cir. 2016).

       The   ALJ    concluded        that    the        record    “clearly

demonstrates        significant       cognitive          and     emotional

symptoms,” but that they were less limiting than alleged

by     Plaintiff.     Nonetheless,          “to    accommodate        these

symptoms, I furnished numerous limitations at Finding

Five, above, including a restriction to simple, routine,

and repetitive tasks, with no public interaction, and



                                  -14-
only occasional, superficial interaction with coworkers

and supervisors.” T. 25-26.

       As the trier of fact, the ALJ was in the best

position to weigh Plaintiff’s subjective reports. While

an ALJ is required to take the claimant’s complaints into

account, she is not required to accept those complaints

without question. Campbell v. Astrue, 465 Fed. Appx. 4,

6     (2d   Cir.       2012)   (unpublished)   (citing     20   C.F.R.

§ 416.929 and Genier v. Astrue, 606 F.3d 46, 49 (2d Cir.

2010)). Rather, she “may exercise discretion in weighing

the credibility of the claimant’s testimony in light of

the other evidence of record.” Campbell, 465 Fed. Appx.

at 6 (citing Genier, 606 F.3d at 49 (internal quotation

omitted). Contrary to Plaintiff’s assertion, the ALJ did

not     provide        “insufficient   reasons”   to     support   her

determination, but explained it in great detail with

support from the evidence of record. T. 25. Thus, the

Court does not find the ALJ’s analysis flawed, as she

properly relied on a number of factors in accordance with

20     C.F.R.      §    404.1529,   when   evaluating     Plaintiff’s



                                    -15-
subjective reports about his mental limitations. T. 24-26.

    For all of these reasons the Court finds that the

ALJ’s decision is supported by substantial evidence and

free of legal error.

                           CONCLUSION

    For the reasons discussed above, Plaintiff’s motion

for judgment on the pleadings (Dkt. #10) is denied and

the Commissioner’s motion for judgment on the pleadings

is (Dkt. #14) is granted. The Clerk of the Court is

directed    to   enter   judgment    in   accordance   with   this

Decision and Order.

           ALL OF THE ABOVE IS SO ORDERED.



                                 S/Michael A. Telesca
                              _____________________________
                                 MICHAEL A. TELESCA
                                 United States District Judge

Dated:     Rochester, New York
           March 28, 2019




                              -16-
